Citation Nr: 0315111	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-00 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral syndrome (PFS) of the left knee.

2.  Entitlement to a compensable evaluation for bilateral pes 
planus.

3.  Entitlement to a compensable evaluation for tendonitis of 
the left ankle.

4.  Entitlement to an evaluation in excess of 30 percent for 
an anxiety disorder.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for chronic cervicitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1998 to May 2000.  
The veteran also had 5 months and 22 days of prior inactive 
service.

REMAND

Initially, the Board of Veterans' Appeals (Board) notes that 
in her substantive appeal, received in February 2002, the 
veteran specifically requested a videoconference hearing 
before the Board at her local regional office (RO).  
Thereafter, after receiving notice from the RO regarding a 
March 5, 2003 videoconference hearing scheduled at the 
veteran's local RO, the veteran advised the RO in writing on 
February 13, 2003, that she was declining the currently 
scheduled hearing before the Board, indicating that she would 
be available after January 10, 2004, or for a future visit by 
a member of the Board, whichever came first.  A March 3, 
2003, report of contact reflects that the veteran had 
relocated to Georgia, and that she wished to cancel her 
hearing scheduled for March 5, 2003.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
Board videoconference hearing after 
January 10, 2004.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





